Detailed Action
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in a telephone interview with Mr. Dan C. Hu (Reg. No. 40,025) on May 14, 2021.
The application has been amended as follows:
IN THE CLAIMS
Claim 7 is canceled.
Claims 1-6 and 8-18 are amended as presented below:
1.	(Currently Amended) A method comprising:
	receiving, by a user equipment (UE) that is able to use a plurality of different wireless access technologies, a request to establish an outgoing voice call, wherein the request to establish the outgoing voice call is responsive to a user dialing a number; 
storing a device configuration parameter in a storage medium of the UE, the device configuration parameter configured by a mobile communications network;
	setting a value of the device configuration parameter stored in the storage medium to one of a first value and a second value as configured by the mobile communications network, wherein the device configuration parameter when set to the first value indicates that voice over a packet-switched domain is supported by a first wireless access technology, and the device configuration parameter when set to the second value indicates that voice over the packet-switched domain is 
	accessing, by the UE, the device configuration parameter stored in the storage medium of the UE;
	determining, by the UE based on the device configuration parameter stored in the storage medium of the UE, whether voice over the packet-switched domain is supported by the first wireless access technology; and
	responsive to determining that voice over the packet-switched domain is not supported by the first wireless access technology, attempting to establish, by the UE, the outgoing voice call over a second wireless access technology of the different wireless access technologies,
wherein the determining and the attempting to establish are performed in response to the UE being out of wireless coverage of a home network of the UE.

2.	(Original) The method of claim 1, wherein the second wireless access technology performs a voice call in a circuit-switched domain.

3.	(Original) The method of claim 1, wherein the first wireless access technology is a Long-Term Evolution (LTE) wireless access technology.

4.	(Previously Presented) The method of claim 1, wherein receiving the request to establish the outgoing voice call comprises receiving a request to establish an outgoing emergency voice call.

5.	(Previously Presented) The method of claim 1, further comprising:
	responsive to determining that voice over the packet-switched domain is supported by the first wireless access technology, attempting to establish, by the UE, the outgoing voice call over the first wireless access technology.

6.	(Original) The method of claim 1, wherein the device configuration parameter is stored in a Subscriber Identity Module (SIM) of the UE.

7.	(Cancelled)

	a storage medium to store a device configuration parameter that is configurable by a mobile communications network;
at least one wireless interface to communicate with the mobile communications network according to one or more of a plurality of different wireless access technologies; and
	at least one processor configured to:
	receive a request to establish an outgoing voice call, wherein the request to establish the outgoing voice call is responsive to a user dialing a number,
	set a value of the device configuration parameter stored in the storage medium to one of a first value and a second value as configured by the mobile communications network, wherein the device configuration parameter when set to the first value indicates that voice over a packet-switched domain is supported by a first wireless access technology, and the device configuration parameter when set to the second value indicates that voice over the packet-switched domain is not supported by the first wireless access technology, 
	access the device configuration parameter stored in the storage medium of the UE,
	determine, based on the device configuration parameter stored in the storage medium of the UE, whether voice over the packet-switched domain is supported by the first wireless access technology, and
	responsive to determining that voice over the packet-switched domain is not supported by the first wireless access technology, attempt to establish the outgoing voice call over a second wireless access technology of the different wireless access technologies,
wherein the at least one processor is configured to perform the determining and the attempting to establish in response to the UE being out of wireless coverage of a home network of the UE.

9.	(Original) The UE of claim 8, wherein the determining of whether voice over the packet-switched domain is supported by the first wireless access technology comprises determining whether voice over Long-Term Evolution (LTE) is supported.

10.	(Previously Presented) The UE of claim 8, wherein the attempting of the establishing of the outgoing voice call over the second wireless access technology comprises attempting the 
11.	(Previously Presented) The UE of claim 8, wherein the at least one processor is configured to further:
	responsive to determining that voice over the packet-switched domain is supported by the first wireless access technology, attempt to establish the outgoing voice call over the first wireless access technology.

12.	(Previously Presented) The UE of claim 11, wherein the outgoing voice call over the first wireless access technology comprises a voice call in the packet-switched domain.

13.	(Previously Presented) The UE of claim 8, wherein the request to establish the outgoing voice call comprises a request to establish an outgoing emergency voice call.

14.	(Currently Amended) An article comprising at least one non-transitory machine-readable storage medium storing instructions that upon execution cause a user equipment (UE) to:
	receive a request to establish an outgoing voice call at the UE that is able to use a plurality of different wireless access technologies, wherein the request to establish the outgoing voice call is responsive to a user dialing a number; 
store a device configuration parameter in a storage medium of the UE, the device configuration parameter configured by a mobile communications network;
	set a value of the device configuration parameter stored in the storage medium to one of a first value and a second value as configured by the mobile communications network, wherein the device configuration parameter when set to the first value indicates that voice over a packet-switched domain is supported by a first wireless access technology, and the device configuration parameter when set to the second value indicates that voice over the packet-switched domain is not supported by the first wireless access technology; 
	access the device configuration parameter stored in the storage medium of the UE;
	determine, based on the device configuration parameter stored in the storage medium of the UE, whether voice over the packet-switched domain is supported by the first wireless access technology; and
	responsive to determining that voice over the packet-switched domain is not supported by 
wherein the instructions are to perform the determining and the attempting to establish in response to the UE being out of wireless coverage of a home network of the UE.

15.	(Previously Presented) The article of claim 14, wherein the request to establish the outgoing voice call is a request to establish an outgoing emergency voice call responsive to a user dialing an emergency number.

16.	(Previously Presented) The article of claim 14, wherein the outgoing voice call over the second wireless access technology is in a circuit-switched domain.

17.	(Previously Presented) The article of claim 14, wherein the instructions upon execution cause the UE to:
	responsive to determining that voice over the packet-switched domain is supported by the first wireless access technology, attempt to establish the outgoing voice call over the first wireless access technology.

18.	(Previously Presented) The article of claim 17, wherein the outgoing voice call over the first wireless access technology is in the packet-switched domain.

Reasons for Allowance
Claims 1-6 and 8-18 are allowed (claims renumbered as claims 1-17).
The following is an examiner’s statement of reasons for allowance:
	Regarding claim 1, the prior arts of record fail to suggest, disclose or teach individually or in combination to render obvious the uniquely distinct features of “storing a device configuration parameter in a storage medium of the UE, the device configuration parameter configured by a mobile communications network;
	setting a value of the device configuration parameter stored in the storage medium to one of a first value and a second value as configured by the mobile communications network, wherein the device configuration parameter when set to the first value indicates that voice over a packet-switched domain is supported by a first wireless access technology, and the device configuration parameter when set to the second value indicates that voice over the packet-switched domain is not supported by the first wireless access technology; 
	accessing, by the UE, the device configuration parameter stored in the storage medium of the UE;
	determining, by the UE based on the device configuration parameter stored in the storage medium of the UE, whether voice over the packet-switched domain is supported by the first wireless access technology; and
	responsive to determining that voice over the packet-switched domain is not supported by the first wireless access technology, attempting to establish, by the UE, the outgoing voice call over a second wireless access technology of the different wireless access technologies,
wherein the determining and the attempting to establish are performed in response to the UE being out of wireless coverage of a home network of the UE.”, in conjunction with other claim elements as recited in claim 1.
	Regarding claim 8, the prior arts of record fail to suggest, disclose or teach individually or in combination to render obvious the uniquely distinct features of “set a value of the device configuration parameter stored in the storage medium to one of a first value and a second value as configured by the mobile communications network, wherein the device configuration parameter when set to the first value indicates that voice over a packet-switched domain is supported by a first wireless access technology, and the device configuration parameter when set to the second value indicates that voice over the packet-switched domain is not supported by the first wireless access technology, 
	access the device configuration parameter stored in the storage medium of the UE,
	determine, based on the device configuration parameter stored in the storage medium of the UE, whether voice over the packet-switched domain is supported by the first wireless access technology, and
	responsive to determining that voice over the packet-switched domain is not supported by the first wireless access technology, attempt to establish the outgoing voice call over a second wireless access technology of the different wireless access technologies,
wherein the at least one processor is configured to perform the determining and the attempting to establish in response to the UE being out of wireless coverage of a home network of the UE.”, in conjunction with other claim elements as recited in claim 8.
	Regarding claim 14, the prior arts of record fail to suggest, disclose or teach individually or in combination to render obvious the uniquely distinct features of “store a device configuration parameter in a storage medium of the UE, the device configuration parameter configured by a mobile communications network;
	set a value of the device configuration parameter stored in the storage medium to one of a first value and a second value as configured by the mobile communications network, wherein the device configuration parameter when set to the first value indicates that voice over a packet-switched domain is supported by a first wireless access technology, and the device configuration parameter when set to the second value indicates that voice over the packet-switched domain is not supported by the first wireless access technology; 
	access the device configuration parameter stored in the storage medium of the UE;
	determine, based on the device configuration parameter stored in the storage medium of the UE, whether voice over the packet-switched domain is supported by the first wireless access technology; and
	responsive to determining that voice over the packet-switched domain is not supported by the first wireless access technology, attempt to establish the outgoing voice call over a second wireless access technology of the different wireless access technologies,
wherein the instructions are to perform the determining and the attempting to establish in response to the UE being out of wireless coverage of a home network of the UE.”, in conjunction with other claim elements as recited in claim 14.
Therefore, claims 1-6 and 8-18 are allowable.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to FARID SEYEDVOSOGHI whose telephone number is (571)272-9679.  The examiner can normally be reached on Mon - Fri 8:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Anthony S. Addy can be reached on 5712727795.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished 






/FARID SEYEDVOSOGHI/Examiner, Art Unit 2645